Citation Nr: 1440576	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to July 26, 2000, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 26, 2000, for the assignment of a 100 percent rating for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1969 to July 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran has since relocated to Florida so the RO in St. Petersburg, Florida is the agency of original jurisdiction.


REMAND

The Veteran was scheduled for a videoconference hearing before the Board in June 2012.  He was to appear for the hearing at a VA medical facility in Pennsylvania.  While the Veteran previously lived in Pennsylvania, he informed VA in June 2012 that he had moved to Florida.  He requested that his videoconference hearing be rescheduled to a suitable location in Florida.  

In light of these circumstances, the case is REMANDED to the RO in St. Petersburg, Florida for the following action:

The RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

